Citation Nr: 9936237	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  91-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 30 
percent for a post-concussion syndrome.

3.  Entitlement to a disability evaluation in excess of 10 
percent for irritable bowel syndrome.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to inservice tobacco use.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO), dated in August 1989, January 1991, February 1996 and 
September 1998.  The appeal of the issue pertaining to a 
heart disability was denied by the Board in a November 1991 
decision, which the United States Court of Veterans Appeals 
(currently known as the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as "the Court") 
thereafter vacated in November 1992, with instructions to the 
Board to request additional development of the evidentiary 
record, as set forth in a motion for remand that the 
Secretary of VA filed in November 1992, which the veteran had 
not opposed.  See, [citation redacted].  The Board then remanded that issue in 
June 1993, and then again in July 1996, together with the 
PTSD issue, the appeal of which the veteran had perfected in 
March 1992.  Then, while the development requested by the 
Board in July 1996 was being accomplished, the veteran 
initiated and perfected his appeal of the three remaining 
issues listed on the first page of the present decision.

Regarding the issue of entitlement to service connection for 
COPD that the veteran claims is secondary to inservice use of 
tobacco, the Board notes that it appears that the veteran 
also wishes to have that claim adjudicated based on claimed 
inservice-acquired nicotine dependence.  This is an issue 
that is separate and distinct from the one hereby on appeal 
(as it requires adjudication, at the RO level, of the 
questions of (1) whether nicotine dependence was incurred 
during service and, if it was, (2) whether the dependence may 
be considered the proximate cause of disability or death 
resulting from the use of tobacco products by the claimant) 
and, since it has yet to be adjudicated at the RO level, it 
is accordingly referred back to the RO for appropriate 
action.

All the matters on appeal, as listed on the first page of 
this decision, are now ready for their disposition by the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
all the matters hereby on appeal has been obtained and 
developed by the agency of original jurisdiction.

2.  It has been objectively shown that the service-connected 
PTSD currently renders the veteran's industrial and social 
impairment severe in nature and that that has been the case 
at least since the veteran filed his claim for service 
connection in December 1988.

3.  It has not been objectively shown that the service-
connected PTSD produces total industrial (occupational) and 
social impairment, as defined by the pertinent VA 
regulations.

4.  There is no objective evidence in the record of the 
manifestation of purely neurological disabilities such as 
hemiplegia, epileptiform seizures or facial nerve paralysis 
or of a diagnosis of multi-infarct dementia associated with 
brain trauma.

5.  It has been objectively shown that the service-connected 
irritable bowel syndrome currently is severe in nature, 
involving diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.

6.  Neither of the above disabilities for which the veteran 
is service-connected presents a disability picture that is so 
exceptional or unusual as to render impractical the 
application of the regular standards.

7.  A fair preponderance of the evidence of record, which 
essentially includes statements from two private physicians 
merely suggesting a possible nexus between a current heart 
disability and service, with no supporting rationale, and 
opinions from two VA physicians denying the existence of such 
a nexus and pointing out the huge gap of more than 30 years 
between service and the onset of the veteran's heart 
difficulties, is against the claim for service connection for 
a heart disability.

8.  A fair preponderance of the evidence of record, which 
includes statements from a private physician merely 
suggesting a possible nexus between the currently diagnosed 
COPD and inservice tobacco use, as well as a VA statement 
from a VA physician negating the proposition that inservice 
smoking may have had a considerable impact on the onset of 
post-service cardiovascular/respiratory conditions, is 
against the claim of entitlement to service connection for 
COPD, secondary to inservice tobacco use.


CONCLUSIONS OF LAW

1.  A schedular rating of 70 percent is warranted for the 
service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 
Part 4, Diagnostic Codes 9405 and 9411 (1996).

2.  The schedular criteria for a total rating for the 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Part 4, Diagnostic Codes 9411 and 9433 (1999); 
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9405 and 9411 
(1996).

3.  A schedular rating exceeding 30 percent is not warranted 
for the service-connected post-concussion syndrome.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Part 4, 
Diagnostic Codes 8045 and 9304 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.124a, Part 4, Diagnostic Codes 8045 and 9304 
(1999).

4.  A schedular rating of 30 percent is warranted for the 
service-connected irritable bowel syndrome.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Part 4, Diagnostic Code 7319 (1999).

5.  Service connection for a heart disability is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

6.  Service connection for COPD, secondary to inservice 
tobacco use, is not warranted.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has explained that VA's statutory "duty 
to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim and that, once it 
is determined that a claimant has submitted a claim that is 
well grounded and all of the evidence has been assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is to be denied.  See, Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

In addition to the schedular criteria set forth in the 
Schedule, VA regulation provides for the Board's referral of 
an increased rating issue back to the RO for further 
consideration of the matter on an extra-schedular basis in 
all those exceptional cases where the schedular evaluations 
are found to be inadequate, the governing norm in these 
exceptional cases being:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular standards.  See, in this 
regard, 38 C.F.R. § 3.321(b)(1) (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  See, Gilbert, at 53-
54.

Finally, the Board also notes that the Court has recently 
held that when a veteran has expressed dissatisfaction with 
an initial rating assigned for a disability following an 
initial award of service connection for that disability, the 
evidence that was of record when the original rating was 
granted takes precedence over the recently-produced evidence 
and, depending on the particular factual situation at hand, 
separate ratings might be warranted for separate periods of 
time, a practice commonly known as "staged" ratings.  See, 
in this regard, Fenderson v. West, Jr., 12 Vet. App. 119, 126 
(1999).  In the present case, the Fenderson doctrine would 
only apply to the issue of an increased rating for the 
service-connected PTSD, as that is the only instance in which 
the veteran has perfected his appeal of the rating assigned 
in an original award of service connection.  A remand to the 
RO for original adjudication of the question of whether 
staged ratings are warranted in the present case, however, is 
not necessary, as the Board, after a careful and 
compassionate review of the evidence of record and the 
application of any reasonable doubt in favor of the veteran, 
has determined that the service-connected PTSD has been 
severe in nature since at least December 1988, which is the 
date when the veteran filed his original claim for service 
connection for this disability.

First Issue
Entitlement to a disability evaluation in excess of 30 
percent for
the service-connected PTSD:

The veteran contends that he is entitled to an increased 
rating for the service-connected PTSD.

At the outset, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised effective in November 1996, while the resolution of 
the present matter was still pending.  The newly-revised 
regulations now provide a single set of rating criteria, 
codified at § 4.130, to be applied to all service-connected 
mental disorders, and they now require, among other things, 
that psychiatric diagnoses conform to the provisions of the 
most recent (fourth) edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS ("the DSM IV").  See, 38 C.F.R. § 4.125(a) 
(1999).

Notwithstanding the above, every appellant has the right to 
have his or her claim for an increased rating reviewed under 
the most favorable version of the applicable regulations 
whenever those regulations are revised while the appeal is 
pending.  See, in this regard, Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  In the present case, the record 
shows that the RO has reviewed this claim under both sets of 
the applicable regulations, i.e., both the set containing the 
rating criteria that was in effect prior to the November 1996 
revision (codified at 38 C.F.R. § 4.132, Part 4 (1996), 
hereinafter referred to as "the old regulations") and the 
set that contains the rating criteria that came in effect 
following that revision (codified at 38 C.F.R. § 4.130, Part 
4 (1999), hereinafter referred to as "the new 
regulations").  The discussion that follows reflects a 
similar review by the Board and the application to the 
particular factual situation of this matter of the criteria 
set forth under the old regulations, as that clearly is the 
version that is the most favorable to the veteran.

Under the old regulations, the current 30 percent rating is 
warranted when a psychoneurotic disorder, such as a dysthymic 
disorder and PTSD, is productive of definite impairment in 
the veteran's ability to establish or maintain effective and 
wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Codes 9405 and 9411 (1996).

Under the new regulations, the current 30 percent rating is 
warranted when a service-connected mental disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9411 
and 9433 (1999).

Under the old regulations, a 50 percent rating is warranted 
when a psychoneurotic disorder, such as a dysthymic disorder 
and PTSD, renders an individual's ability to establish or 
maintain effective or favorable relationships with people 
considerably impaired and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9405 
and 9411 (1996).

Under the new regulations, a 50 percent rating is warranted 
when the service-connected mental disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Codes 
9411 and 9433 (1999).

Under the old regulations, a 70 percent rating is warranted 
when a psychoneurotic disorder, such as a dysthymic disorder 
and PTSD, renders an individual's ability to establish and 
maintain effective or favorable relationships with people 
severely impaired and when the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9405 and 9411 
(1996).

Under the new regulations, a 70 percent rating is warranted 
when the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Codes 9411 and 9433 (1999).

Under the old regulations, a 100 percent (total) rating is 
warranted a psychoneurotic disorder, such as a dysthymic 
disorder and PTSD, renders the attitudes of all contacts, 
except the most intimate, so adversely affected as to result 
in virtual isolation in the community; when the individual 
has totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Codes 9405 and 9411 (1996).

Under the new regulations, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9411 and 9433 
(1999).

Additionally, according to the old regulations, the severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are the time lost from gainful work and the 
decrease in work efficiency.  The rating board must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. 38 C.F.R. § 4.130 (1996).

Further, according to the new regulations, the evaluation of 
a mental disorder should include consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission and the rating 
assigned should be based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Also, while the extent of social 
impairment is to be considered, it should not be the only 
basis for a higher rating.  38 C.F.R. §§ 4.125(a), 4.126(a), 
(b) (1999).

A review of the evidence of record reveals that, when the 
veteran filed his claim for service connection for a nervous 
condition in December 1988, he had been already receiving 
private psychiatric treatment for almost 20 years and the 
disability was severely disabling.  The record contains 
multiple statements that the veteran's private psychiatrist, 
Dr. E.B., has submitted throughout the years in support of 
the veteran's claim for an increased rating, starting in July 
1989, at which time Dr. E.B. said that he had been providing 
the veteran with psychotherapy on a weekly basis since 1969, 
that the veteran had suffered from daily headaches and 
tinnitus since a 1953 inservice head injury (for the 
residuals of which the Board notes he is service-connected), 
that the veteran also had excessive anxiety and frequent 
bouts of depression, as well as frequent panic attacks, that 
he did not socialize at all, became irritated easily and had 
an attitude that was often rebellious and that he manifested 
increased pressure of speech and was troubled with insomnia 
and feelings of worthlessness.

Dr. E.B.'s belief in that the severity of the service-
connected PTSD warrants a rating higher than 30 percent is 
clearly demonstrated in an April 1991 statement (at which 
time the PTSD was rated as 10 percent disabling), in which 
Dr. E.B. stated the following:

Please be advised that in my opinion the 
above veteran's disability should be 70% 
rather than 10% in connection with his 
Post Traumatic Stress Disorder with 
Depressive Neurosis.

He has not worked since 1970.  His 
ability to establish and maintain 
relationships with people is considerably 
impaired.  He has no social life, no 
"girl friend," and has never been 
married.  He is quite temperamental [and] 
is very inflexible.  He is chronically 
depressed and has panic attacks.

In summary he is severely impaired and 
unable to obtain or retain employment.

It is noted that Dr. E.B. rendered a similar opinion in a 
June 1992 statement. 

According to the subscriber of the report of a January 1995 
VA PTSD examination, the veteran said that, after he came 
home after service, "the nervousness seemed to come from the 
[inservice head] injury," that he had accomplished nothing, 
had not been to the movies since the 1960's, had no social 
life, no dates and only cared for his 89-year old mother.  He 
complained of not sleeping well and said that he did not have 
an actual recollection of the inservice concussion and it was 
noted that there was apparently an anterograde and retrograde 
amnesia, surrounding the concussion itself, which was not 
unusual in this type of cases.  It was also noted that the 
veteran appeared to indicate detachment and estrangement from 
other persons and that there was also a strong sense of 
social failure and lack of expectations in terms of career, 
marriage or children.  Chronic PTSD, with mild dysthymia, was 
diagnosed.

Statements submitted by Dr. E.B. in May, September and 
November 1995 reveal that the veteran's mental health got 
temporarily worse, starting approximately in May 1995, due to 
the sudden, severe illness suffered by his mother, in the 
form of a stroke that rendered her unable to speak or to 
swallow and that paralyzed her right side, and her subsequent 
demise three weeks after the stroke.  It was noted that, 
during that timeframe, and for several months after the 
death, the veteran was quite irritable and agitated, fairly 
paranoid particularly toward his brother, who was his only 
close relative, and suffering from worse headaches, 
depression and crying spells.

In a February 1996 statement, Dr. E.B. said that the veteran 
was definitely unable to maintain effective or favorable 
relationships with people, had no friends and still 
maintained a state of estrangement from his brother, had a 
marked reduction in initiative and flexibility, had no desire 
to do anything and took part in no recreational activities.  
He also said that the veteran was not even performing the 
exercises that were recommended following bypass surgery, 
which he used to perform religiously prior to his mother's 
death.  He was also described as very inflexible and as 
"totally unemployable, being much too distraught, irritable, 
and agitated to hold a job."

In an August 1996 statement, Dr. E.B. essentially recited the 
criteria for a total rating under the old regulations by 
saying that the veteran's attitudes of all contacts were so 
adversely affected as to result in virtual isolation in the 
community, that there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought and behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior, and that the veteran 
was demonstrably unable to obtain or retain employment.

A VA social and industrial survey was conducted in April 1997 
and its report reveals an individual who was alert, oriented 
times three, with a coherent and relevant conversation and 
fair hygiene, grooming and eye contact.  The veteran denied 
any actual suicide attempts, complained of isolation, saying 
that he only ventured into the community to go to doctors 
appointments and to do grocery shopping and that he was 
unable to form and maintain relationships.  He believed that 
he suffered from panic attacks and shortness of breath and 
showed a decreased ability to handle stressful situations, as 
well as a low frustration tolerance.  He also had explosive 
outbursts, became easily disinterested, had poor 
concentration, had no hobbies, did not have the ability to 
successfully secure gainful employment and had moderate 
levels of depression, anxiety and suspiciousness of others.  
His affect, however, was appropriate to thought content and, 
while the mood was anxious, his long/short term memory was 
intact.  It was the subscribing clinical social worker's 
opinion that the veteran's traumatic brain injury, PTSD, 
cardiac problems, irritable bowel syndrome, lung condition, 
poor interpersonal skills, feelings of anxiety, depression 
and explosive temper all appeared to severely limit the 
veteran's future employability, as the veteran appeared 
severely impaired.

According to a June 1997 VA report, psychological testing 
revealed that the veteran was functioning in the average 
range of psychometric intelligence and, while the subscribing 
psychologist had little doubt as to the reality of the 
symptoms, he or she pointed out that the veteran identified 
the current stimuli/stressors as the events and circumstances 
surrounding his mother's death, rather than the trauma he 
experienced while in the military.

In their joint report of a VA PTSD examination that was 
conducted in June 1997, the two VA psychiatrists who examined 
the veteran stated that the diagnosis of PTSD was not 
appropriate in the present case, as the veteran had not 
sustained a stressful event which would be out of the 
ordinary and there were no current startled responses, no 
significant flashbacks and nightmares and that, in their 
opinion, dysthymia was the appropriate diagnosis.  They 
thereafter clarified, in an April 1998 addendum to their 
report of June 1997, that the conclusion that the veteran did 
not have PTSD was based on the DSM-IV criteria and, when 
asked by the RO to indicate whether the change in diagnosis 
represented a progression of the PTSD or an error in the 
prior diagnosis, as required by § 4.125(b) of the new 
regulations, they both answered, in an October 1997 addendum, 
that "[i]t is not possible to comment if the prior diagnosis 
of PTSD was an error."

Faced with the above new medical data and opinions of June 
1997 and with the fact that the RO had proposed to reduce the 
rating of 10 percent for PTSD to zero percent, Dr. E.B. 
submitted yet another statement, in November 1997, explaining 
that, in his opinion, the diagnosis of PTSD was indeed 
appropriate and that he still believed that a rating 
exceeding 30 percent was warranted, since, "in ordinary 
English, [the veteran] is a sick, incapacitated, individual" 
who, unfortunately, suppressed his symptoms while he was 
being examined by psychiatrists or other personnel other than 
Dr. E.B., the reason being that the veteran had known Dr. 
E.B. long enough and their special relationship "is such 
that he trusts me more than he does others."

The question of whether the severity of the service-connected 
PTSD has lessened in more recent years is answered in the 
negative in the record.  In this regard, the reader is 
directed to a December 1997 statement from Dr. E.B. to the 
effect that, "[s]ince my last letter, the veteran has not 
improved," and to a January 1998 three-page report from a VA 
licensed psychologist, who explained, item by item, how, in 
his opinion, the veteran, a pharmacist by profession, 
fulfills the criteria for a diagnosis of PTSD and has been 
occupationally impaired since 1970, as well as socially and 
emotionally impaired, also for many years.

In evaluating this claim for an increased rating, as well as 
the remaining four matters hereby on appeal, the Board has, 
of course, also taken into consideration the veteran's 
testimony at a June 1994 RO hearing, which included 
statements pertaining to his industrial and social 
impairment, concentration problems, explosive temper and 
problems sleeping.

After examining the above thorough and competent evidence of 
record, and resolving any reasonable doubt in favor of the 
veteran, the Board finds that it has been objectively shown 
that the service-connected PTSD renders the veteran's 
industrial and social impairment severe in nature and that 
that has been the case at least since the veteran filed his 
claim for service connection in December 1988.  Consequently, 
the Board concludes that a schedular rating of 70 percent is 
warranted for the service-connected PTSD, under the criteria 
set forth in the old regulations.  To that extent, the 
benefit sought on appeal is hereby granted.

The Board also finds that a higher (total) rating is, 
however, not warranted under either set of regulations 
because it has not been demonstrated that the severity of the 
service-connected PTSD is such that it results in totally 
incapacitating symptoms bordering on gross repudiation of 
reality such as gross impairment in thought processes or 
communications, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (such as maintenance of minimal personal 
hygiene), disorientation to time and place, memory loss for 
names, fantasy, confusion and explosions of aggressive energy 
resulting in profound retreat from mature behavior.

Finally, it must be noted that the Board has carefully 
considered the question of whether this matter should be 
referred back to the RO for extra-schedular consideration 
under § 3.321(b)(1) but has decided against it, based on a 
finding that the present case certainly does not present a 
disability picture that is so exceptional or unusual as to 
render impractical the application of the regular standards.  
In reaching this finding, the Board has taken into 
consideration the facts that the veteran has no history of 
frequent hospitalizations and that the 70 percent rating that 
is being assigned in this decision clearly and properly 
accounts for the veteran's current industrial impairment.  
Also, see, in this regard, 38 C.F.R. § 4.1 (1999).

Second Issue
Entitlement to a disability evaluation in excess of 30 
percent for
a post-concussion syndrome:

The veteran contends that he is entitled to an increased 
rating for the service-connected post-concussion syndrome.

A review of the evidence of record reveals that the veteran 
suffered a concussion to his head and a linear skull fracture 
involving the right parietal bone during service in September 
1953 and that, shortly after his separation from active 
military service in May 1955, he was service-connected for 
the neurological residuals of that inservice concussion, 
which essentially consisted of headaches and tinnitus.  A 30 
percent rating was initially assigned under Diagnostic Code 
8001 of the Schedule, which at that time provided that 
traumatic encephalopathy, following established brain 
concussion, was to be rated as post-traumatic personality 
disorder or mental enfeeblement, with a minimum rating of 30 
percent, if symptomatic.  See, in this regard, Diagnostic 
Code 8001 in the 1945 edition of the Schedule, which as of 
1955 was still unchanged.  In turn, Diagnostic Code 9008 of 
the same edition of the Schedule addressed the rating of 
post-traumatic personality disorders and it provided for a 
minimum rating of 30 percent when there was evidence of 
definite social and industrial inadaptability.  See, in this 
regard, Diagnostic Code 9008 in the 1945 edition of the 
Schedule.

In a January 1979 rating decision, the RO properly re-
classified the service-connected residuals of an inservice 
concussion under the provisions of Diagnostic Codes 8045 and 
9304 of the Schedule.  (Diagnostic Code 8045 addresses the 
rating of brain disease due to trauma and it is the 
diagnostic code that replaced Diagnostic Code 8001 (of the 
1945 edition) in 1961. Diagnostic Code 9304 addresses 
dementia due to head or brain trauma.)  In re-classifying 
this disability in January 1979, the RO explained that, while 
the severity of the disability had lessened considerably, a 
lower rating could not be assigned because the 30 percent 
evaluation was already protected.  Then, in a January 1991 
rating decision, service connection for PTSD, secondary to 
the inservice concussion, was granted and, in the rating 
decision hereby on appeal, dated in February 1996, a rating 
in excess of 30 percent was denied for the service-connected 
residuals of an inservice concussion, based on the absence of 
evidence of considerable impairment of social and industrial 
adaptability.

Both the 1996 and the most recent (1999) editions of 
Diagnostic Code 8045 provide that, in rating brain disease 
due to trauma, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Both editions also provide that, in rating brain 
disease due to trauma, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated as 10 percent and 
no more under diagnostic code 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  See, 38 C.F.R. 
§ 4.124a, Part 4, Diagnostic Code 8045 (1996 and 1999).

Under the old regulations, organic mental disorders, 
including dementia associated with brain trauma (Diagnostic 
Code 9304), warranted a noncompensable rating if there was no 
social and industrial impairment, a 10 percent rating for 
mild social and industrial impairment, a 30 percent rating 
for definite social and industrial impairment, a 50 percent 
rating for considerable social and industrial impairment, a 
70 percent rating for severe social and industrial impairment 
and a total (100 percent) rating for impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Codes 9300 through 9325 (1996).

The old regulations addressing the rating of organic mental 
disorders also instructed that, before attempting to rate 
organic mental disorders, rating specialists should become 
thoroughly acquainted with the relevant concepts presented by 
the then current version of the DSM (the DSM-III) and the 
following:

(1) Under the codes above [Diagnostic 
Codes 9300 through 9325], the basic 
syndrome of organic mental disorder may 
be the only mental disturbance present or 
it may appear with related "psychotic" 
manifestations.  An organic mental 
disorder with or without such qualifying 
phrase will be rated according to the 
general rating formula for organic mental 
disorders, assigning a rating which 
reflects the entire psychiatric picture.

(2) An organic mental disorder, as 
defined in the American Psychiatric 
Association manual, is characterized 
solely by psychiatric manifestations.  
However, neurological or other 
manifestations of etiology common to the 
mental disorder may be present, and if 
present, are to be rated separately as 
distinct entities under the neurological 
or other appropriate system and combined 
with the rating for the mental disorder.

38 C.F.R. § 4.132, Part 4, Notes to 
Diagnostic Codes 9300 through 9325 
(1996).

Under the new regulations, dementia due to brain trauma 
(Diagnostic Code 9304) is found under the heading "Delirium, 
Dementia, and Amnestic and Other Cognitive Disorders" and 
the rating criteria are the same that were discussed earlier 
in the present decision for rating service-connected mental 
disorders.  For the sake of brevity, the criteria for ratings 
ranging between 30 and 100 percent will not be repeated 
herein and the reader is instead directed to that particular 
section of this decision in which the Board discussed them.

The new regulations also provide that delirium, dementia and 
amnestic and other cognitive disorders shall be evaluated 
under the general rating formula for mental disorders and 
that neurologic deficits or other impairments stemming from 
the same etiology (e.g., a head injury) shall be evaluated 
separately and combined with the evaluation for delirium, 
dementia, or amnestic or other cognitive disorder.  38 C.F.R. 
§ 4.126(c) (1999).

The new regulations further provide that, when a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d) 
(1999).  It is also noted that this subsection (§ 4.126(d)) 
specifically makes reference to § 4.14, which is the section 
of VA regulations that prohibits the action commonly referred 
to as "pyramiding," defined as the evaluation of the same 
disability, or of the same manifestations of a single 
disability, under various diagnoses.  See, 38 C.F.R. § 4.14 
(1999).

In addition to the psychiatric evidence referred to earlier 
in this decision when discussing the PTSD issue, the Board 
sees it fit to hereby make reference to the neurological 
evidence in the record, which essentially consists of the two 
medical records on which the RO based its denial of February 
1996 for an increased rating for the service-connected post-
concussion syndrome.  The two medical records are the 
aforementioned November 1995 medical statement from Dr. E.B. 
and the report of a January 1996 VA miscellaneous 
neurological disorders examination.

In his medical statement of November 1995, Dr. E.B. made 
reference, as noted earlier, to the fact that the veteran's 
psychiatric symptoms that included depression, lack of 
motivation and crying spells, had not improved since his 
mother's death.  He also indicated, with regard to the 
neurological aspect of the veteran's difficulties, that the 
headaches appeared to be getting worse and that there had not 
been an improvement regarding the veteran's other symptoms, 
including tinnitus, for which the Board notes the veteran is 
service-connected and in receipt of the maximum rating (10 
percent) allowed by the pertinent diagnostic code.

According to the report of the January 1996 VA miscellaneous 
neurological disorders examination, the veteran complained of 
daily, recurrent headaches, which were generalized, dull, 
sharp and, when severe, vascular and throbbing.  They were 
associated at times with blurring of vision and movement of 
visual objects, as well as with occasional nausea and some 
light headedness and imbalance, but did not produce falling 
or loss of consciousness.  The veteran also complained of 
tinnitus, which was bilateral and increased with tension or 
stress, as well as left ear hearing loss.  On examination, 
the veteran was noted to be alert, cooperative and oriented.  
Examination of the cranial nerves was negative but there was 
bilateral hearing loss, worse on the left side, as air 
conduction was greater than bone conduction.  The gait and 
station were normal, all muscle groups exhibited normal 
strength, tone and coordination were intact, the reflexes 
were symmetric, both plantars were flexor and the sensory 
examination was intact.  The diagnoses were listed as closed 
head injury, post concussion syndrome with cephalalgia and 
post concussion syndrome with bilateral sensorineural hearing 
loss.

In the present case, the question that has to be answered is 
whether a rating exceeding 30 percent is warranted.  It is 
clear that such a higher rating is not warranted under either 
set of regulations because there is no objective evidence in 
the record of the manifestation of purely neurological 
disabilities such as hemiplegia, epileptiform seizures or 
facial nerve paralysis, nor a diagnosis of multi-infarct 
dementia associated with brain trauma and, while the veteran 
has complained of headaches and dizziness, such pure 
subjective complaints would at most entitle him to a rating 
of 10 percent.  (In passing, the Board must note that, even 
if there were evidence of a diagnosis of multi-infarct 
dementia associated with brain trauma, the Board would be 
impeded from considering assigning a rating exceeding the 
current protected rating of 30 percent under either version 
of Diagnostic Code 9304 of the Schedule, as such action would 
certainly constitute pyramiding because the veteran would be 
getting a separate rating for the industrial and social 
impairment that is already rated on account of the service-
connected PTSD.)

In view of the above, the Board has no other recourse but to 
conclude that, insofar as the schedular criteria for ratings 
exceeding 30 percent for the service-connected post-
concussion syndrome have not been met, the claim for an 
increased rating for that disability has failed and must be 
denied.

Finally, it must be noted that the Board has carefully 
considered the question of whether this matter should be 
referred back to the RO for extra-schedular consideration 
under § 3.321(b)(1) but has decided against it, based on a 
finding that the present case certainly does not present a 
disability picture that is so exceptional or unusual as to 
render impractical the application of the regular standards.  
This finding takes into account the facts that the veteran 
has no history of frequent hospitalizations and that the 30 
percent rating that is currently in effect clearly fully 
accounts for the veteran's neurological disability.  Also, 
see, in this regard, 38 C.F.R. § 4.1 (1999).

Third Issue
Entitlement to a disability evaluation in excess of 10 
percent for
irritable bowel syndrome:

The veteran contends that he is entitled to an increased 
rating for the service-connected irritable bowel syndrome 
(IBS).

A review of the evidentiary record reveals that the service-
connected IBS is currently service-connected under the 
provisions of Diagnostic Code 7319 of the Schedule, which is 
the diagnostic code that addresses the rating of irritable 
colon syndrome and which provides for a 10 percent rating 
when the symptomatology is moderate in nature, with frequent 
episodes of bowel disturbance and with abdominal distress, 
and for a maximum rating of 30 percent when the 
symptomatology is severe, involving diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  See, 38 C.F.R. §  4.114, Part 4, 
Diagnostic Code 7319 (1999).

In the rating decision hereby on appeal, dated in February 
1996, the RO denied a claim for a rating in excess of 10 
percent for the service-connected IBS after reviewing the 
evidence then of record, particularly the report of a VA 
intestine examination that was conducted in January 1996.  
According to this report, the veteran stated that he was 
still having difficulty with his bowel and that he felt that 
the problems had increased considerably in the last few 
months, as now he also had nausea, but with no vomiting.  He 
claimed a 10-lb. weight loss, said that he had diarrhea two 
to three times daily, consisting of soft stools, that he had 
lost his mother in June 1995 and that he felt that this may 
have made his condition somewhat worse.  He denied rectal 
bleeding accompanying the diarrhea and mentioned three 
different medications he was taking, with some degree of 
relief.

According to the above report, on examination, the veteran's 
abdomen was soft and nontender, the bowel sounds were normal, 
there were no palpable masses or organs and, other than large 
external hemorrhoidal tags, his external and internal rectal 
examinations were unremarkable.  No stool was obtained and 
the prostate was 1+ enlarged, smooth and of a normal 
consistency.  Radiological examination of the colon, 
chemistry screening profile, urinalysis and CBC studies were 
all normal.  The impression was listed as IBS, by history.

In a March 1996 statement, Dr. J.R.L., a private 
gastroenterologist, said that he had been treating the 
veteran for gastrointestinal problems since 1989, that the 
most prevalent of the variety of medical problems that the 
veteran had was the IBS, that the veteran had chronic 
abdominal pain and alternating bowel habits, which at times 
could be quite deleterious to his health, that a variety of 
medical treatments, including Zantac and Bentyl, had been 
used, without great success, and that, in conclusion, the 
veteran had chronic IBS "which is quite deleterious to his 
functioning."

In an August 1996 statement, Dr. J.R.L. essentially restated 
his opinion of March 1996, as he did again in a January 1998 
statement, in which he added that the veteran had been 
receiving intense follow-up over the last two years or so, 
that the veteran had a severely irritable colon and chronic 
abdominal pain, which was nearly continuous, that he had 
alternating constipation and diarrhea, as well as nausea, 
that the condition, in Dr. J.R.L.'s belief, was quite 
disabling and had been quite difficult to manage, and that 
the veteran would remain on his current medical therapy, 
which included Bentyl, Pepcid, Tylenol, Imodium, Compazine 
and Tigan, as needed, as well as Paxil 5mg. daily.

After a careful review and weighing of the pertinent evidence 
in the record, and again resolving any reasonable doubt in 
favor of the veteran, the Board finds that it has been 
objectively shown that the service-connected IBS currently is 
severe in nature, involving diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  Consequently, the Board hereby concludes that a 
schedular rating of 30 percent is warranted for the service-
connected IBS.  To that extent, the benefit sought on appeal 
is hereby granted.

Finally, it must be noted that the Board has carefully 
considered the question of whether this matter should be 
referred back to the RO for extra-schedular consideration 
under § 3.321(b)(1) but has decided against it, based on a 
finding that the present case certainly does not present a 
disability picture that is so exceptional or unusual as to 
render impractical the application of the regular standards.  
This finding takes into account the facts that the veteran 
has no history of frequent hospitalizations for the IBS and 
that the 30 percent rating that is being assigned in this 
decision clearly fully accounts for any industrial impairment 
caused by the service-connected IBS.  Also, see, in this 
regard, 38 C.F.R. § 4.1 (1999).


Fourth Issue
Entitlement to service connection for a heart disability:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection for a heart disability.  
The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claim (not to be construed, however, as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a) (1999)), 
has been satisfied.  Id.

The veteran contends that service connection is warranted for 
a heart disability. 

A review of the evidentiary record reveals no evidence of the 
manifestation of a heart disability at any time during 
service, as well as a normal clinical evaluation of the 
veteran's heart and vascular systems upon discharge, in May 
1955.  The review also reveals that, in July 1955, only two 
months after the veteran's separation from active military 
service, the veteran underwent a VA general medical 
examination, the report of which revealed a negative 
cardiovascular examination, with no diagnosis of any heart 
disability.  This was the evidence on which the RO based its 
August 1989 denial of the claim for service connection for a 
heart disability, the appeal of which the veteran perfected 
and is hereby on appellate review.

The evidence in the record addressing the question of whether 
it is as likely as not that the heart disability that the 
veteran currently suffers from is causally related to service 
or to a service-connected disability is discussed in the 
following paragraphs.

In his aforementioned July 1989 statement, Dr. E.B. (the 
veteran's psychiatrist) said that, in his opinion, "stress 
and anxiety probably contributed to his having had his heart 
attack [on March 24, 1989]."

In a July 1990 statement, Dr. M.R., a private cardiovascular 
consultant, said that the veteran was under his care and that 
he had had a significant myocardial infarction that 
subsequently required revascularization surgery.  He also 
provided the following opinion:

It is quite reasonable to say that his 
atherosclerotic process was significantly 
aggravated by his chronic anxiety and 
very stressful life's existence.  [The 
veteran] reacts to most situations with 
an excessive anxiety resulting in 
excessive stress perception.

Of course, stress can also play a role in 
the development of a myocardial 
infarction as has been demonstrated in 
many studies by activating the platelet 
population resulting in coronary 
occlusive events superimposed on 
atherosclerotic vessels.  [The veteran] 
testifies that at the time of his 
myocardial infarction he was caring for a 
very sick elderly mother and was under 
unusual stress even for himself. 

According to the report of a July 1993 VA diseases of the 
heart medical examination, the veteran suffered a heart 
attack in March 1989, underwent cardiac catheterization and a 
quadruple coronary artery bypass surgery, also in 1989, and, 
since then, had been going to the cardiac rehabilitation 
center at Sinai Hospital three times per week.  He denied a 
history of hypertension, diabetes or smoking and said that he 
drank only on rare occasions.  He also denied a history of 
heart disease in the family, said that he maintained himself 
on a low fat, low cholesterol diet and offered little 
complaints referable to his heart.

According to the above report, on objective specific 
examination, an electrocardiogram revealed a normal sinus 
rhythm and an echocardiogram revealed normal left ventricular 
cavity size, wall thickness and systolic function, with focal 
thickening of the aortic valve cusps and of the mitral valve 
leaflets, as well as trace mitral regurgitation by Doppler.  
Other valves, as well as the right ventricle, appeared 
normal, there was no pericardial effusion and the right 
atrium appeared mildly dilated.  Arteriosclerotic heart 
disease, status post quadruple bypass surgery (1989), was 
diagnosed, and the diagnostic/clinical test results were 
listed as follows:

In summary this 65 year old patient 
suffered from post-traumatic anxiety and 
depressive neurosis while in the service 
and 34 years later sustained an acute 
myocardial infarction.  Although post-
traumatic stress disorder may have been 
an aggravating factor in the patient's 
cardiac disease, I cannot etiologically 
relate post-traumatic stress disorder to 
an acute myocardial infarction occurring 
over three decades later.

In another statement, this one dated in June 1994, Dr. E.B. 
said that "[i]t is safe to say that the stress, under which 
he constantly functions, contributed to his having had a 
heart attack and a bypass operation."

A November 1996 private medical record reveals a medical 
examination due to complaints of abdominal discomfort, 
intermittent nausea and occasional headaches.  This record 
also reveals a negative cardiovascular examination and an 
impression of history of coronary artery disease, with "no 
active symptoms at this time."

In June 1997, the veteran underwent a second VA diseases of 
the heart medical examination and the subscriber of the 
resulting report specifically stated, at the outset, that he 
was requested to see the veteran and try to establish the 
nature, extent and etiology of any heart disorder found 
present and to comment regarding any cardiac disorder that 
might be linked to his service-connected disabilities, 
including PTSD.  The VA specialist reported the same history 
provided by the veteran in prior occasions and it is 
interesting to point out that, this time, the veteran said 
that his father, who died at age 80, had angina, that his 
mother died at 89 of a stroke and that he had been smoking 
until 1977.  The heart examination was essentially normal, 
other than for the minimal abnormalities that had been noted 
earlier, and the impression/opinion was the following:

There is no objective information to link 
his service connected disabilities to his 
myocardial infarction/unstable angina 
which occurred more than 30 years 
following discharge.  There is no 
objective literature that links the 
stress of mental illness or organic 
mental disorders to myocdardial 
infarction more than 30 years later.  
There has been some evidence that acute 
stress (such as [was the case] in the Los 
Angeles earthquake [of] approximately 
1995) has been linked to a sudden 
increase in the incidence of sudden 
cardiac death in the next day or two.  
However, this is totally unrelated to 
[the veteran]'s chronic disorder.  There 
is no reason to suspect that his service 
connected disabilities aggravated his 
cardiovascular condition.

The report of a June 1998 VA heart and hypertension medical 
examination appears to reveal that there is no heart 
disability currently manifested and it offers no opinion 
regarding the most likely etiology of any such disability.  
(Further reference to this report will be made in the next 
section, when the Board discusses the claim for service 
connection for COPD, secondary to claimed inservice tobacco 
use.)  However, private medical records dated in September 
and December 1998 confirm that the veteran indeed currently 
suffers from coronary artery disease, but, again, none of 
them offers any opinion regarding the most likely etiology of 
the present heart disability.

The Board finds that a fair preponderance of the evidence of 
record is simply against the claim for service connection for 
a heart disability because the only evidence favoring the 
claim consists of statements from two physicians merely 
suggesting a possible nexus, with no actual rationale for 
their opinion, while the evidence against the claim clearly 
reveals the opinions from two VA specialists to the effect 
that there is simply no objective evidence in the record that 
would establish the necessary nexus between the present heart 
disability and events that occurred more than 30 years prior 
to its onset.  

It is clear, then, that the evidence in the record that is 
against the claim for service connection for a heart 
disability outweighs the evidence that favors the same claim.
Consequently, the Board has no other recourse but to conclude 
that service connection for a heart disability is not 
warranted, as a fair preponderance of the evidence of record 
is against the claim for such VA benefit.  Accordingly, the 
claim has failed and the appeal must be denied.

Fifth Issue
Entitlement to service connection for COPD, secondary to 
inservice tobacco use:

The veteran contends that service connection for COPD, 
secondary to inservice tobacco use, is warranted.

As noted earlier in the introduction section of the present 
decision, a claim for service connection for COPD, secondary 
to inservice-acquired nicotine dependence is not before the 
Board and this particular issue has been referred back to the 
RO for appropriate action.  This decision will evaluate the 
claim strictly under the regular direct service connection 
criteria, which, as explained earlier, require that the 
claimant submit evidence demonstrating that it is as likely 
as not that a present disability is etiologically related to 
service.  The report of the VA heart and hypertension 
examination of June 1998, which is central to the resolution 
of the matter hereby under review, addresses also the 
nicotine dependence aspect of this claim for service 
connection and therefore some mention will be made, in 
passing, to the claimed nicotine dependence in this decision 
but, again, no actual decision regarding the nicotine aspect 
of this claim for service connection will be rendered at this 
time.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of this claim (again, not to be construed 
as shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a) (1999)), 
has been satisfied.  Id.

A careful review of the evidence of record reveals no 
competent evidence of the manifestation of COPD or any other 
respiratory disability at any time during service, a normal 
clinical evaluation of the veteran's lungs and chest upon 
discharge in May 1955 and an evaluation that only warranted a 
diagnosis of residuals of pneumonia (as the veteran was 
objectively found to have normal diaphragm, bony framework, 
cardiovascular silhouette and lung fields), for which the 
veteran is currently service-connected, in July 1955 (two 
months after service).

As noted earlier, the veteran denied, in the report of a July 
1993 VA diseases of the heart medical examination, a history 
of smoking, but medical records produced after that date 
contradict that assertion.  In particular, the Board directs 
the reader's attention to two October 1997 statements that 
were produced by two private physicians, at least one of whom 
is a cardiologist.  In the first of both statements, the 
subscribing physician noted that the veteran had had an X-Ray 
that revealed hyperventilation and signs consistent with 
COPD, that the veteran had been a heavy smoker between 1949 
(i.e., prior to service) and 1977, including during service, 
and that, "most likely, these X-Ray changes are related to 
his smoking."  (The report of VA X-Rays that were obtained 
in June 1997 confirm the findings of COPD.)  In the second of 
both statements, the subscribing private cardiologist said 
that the veteran suffered from coronary artery disease, that 
he had started smoking cigarettes in 1949 (again, prior to 
service), that his smoking increased from one pack of 
cigarettes per day to three packs of cigarettes per day 
during service and that smoking contributed significantly to 
the coronary artery disease.

Finally, in the report of the VA heart and hypertension 
examination of June 1998, it was again noted that the veteran 
started smoking in 1949, prior to service and at age 21, that 
he started smoking at a rate of one pack of cigarettes per 
day, that the rating increased during service to three packs 
per day and that he continued at this higher rating for many 
years until 1977, when he stopped smoking, at the age of 59.  
According to the subscribing examiner, his total cigarette 
usage calculated to 76 pack-years, assuming that he started 
smoking three packs per day in 1953, and, "[o]f this total, 
one may assume that there was a maximum of six pack years 
while in the armed forces.  This calculates to 7.9% of his 
total cigarette use or less while in the service."  Also as 
noted earlier, the veteran's family history included a father 
with angina and a mother who died of a stroke at age 89 and 
had a slight hypertension.  Regarding the question of the 
impact of the veteran's tobacco consumption during service, 
as opposed to the consumption both prior to and after 
service, the VA physician stated the following:

The main issue for this ... examination was 
whether there was nicotine addiction and 
a service connection for coronary artery 
disease as the result of cigarette 
smoking.  It is likely that all people 
who smoke are addicted to nicotine, 
entering the armed services.  Thus, 
military service was not the cause of his 
addiction.  [The veteran] smoked 
cigarettes before entering the armed 
services.  There is some question about 
whether he smoked one-and-a-half, two or 
three packs of cigarettes per day, 
depending upon the BVA letter or his 
history, but nevertheless, even at the 
extreme amount of three packs per day, 
the amount of time he spent smoking while 
in the armed services was only a small 
fraction of the total pack years which he 
smoked.  The combination of 
hypercholesterolemia and cigarette 
smoking is likely the cause of his 
"heart attack" and subsequent need for 
coronary bypass surgery.  The amount of 
time spent in the service when smoking 
should not be considered as contributing 
materially to his coronary artery 
disease.

As noted above, the VA physician who subscribed the above 
report did not specifically talk, when giving his opinion, 
about the claimed impact of inservice smoking on the COPD, 
but, instead, talked about the claimed impact of inservice 
smoking on the diagnosed coronary artery disease, which is a 
different disease the appeal of which was not perfected by 
the veteran.  It is clear, however, that this specialist 
thinks that attributing any current chronic 
cardiovascular/respiratory disability exclusively to 
inservice smoking is unwarranted, given the extremely low 
percentage that represents inservice smoking, as opposed to 
the outrageously high percentage that represents nonservice 
smoking.

The Board has evaluated the logical rationale of the June 
1998 VA medical opinion and has weighed it, together with the 
facts that there was no diagnosis of COPD during service and 
that COPD was first diagnosed many years after service, 
against the aforementioned private medical statement of 
October 1997 merely suggesting a nexus between the COPD and 
inservice tobacco use and has found that a fair preponderance 
of the evidence is clearly against the claim for service 
connection for COPD, secondary to inservice tobacco use.  The 
evidence is clearly not in equipoise so as to warrant 
resolving any reasonable doubt in favor of the veteran and 
granting the benefit sought on appeal.

In view of all the above, the Board has no other recourse but 
to conclude that service connection for COPD, secondary to 
inservice tobacco use, is not warranted, as a fair 
preponderance of the evidence of record is against the claim 
for such VA benefit.  Accordingly, the claim has failed and 
the appeal must be denied.











SEE THE FOLLOWING TWO PAGES FOR THE ORDER, SUBSCRIPTION
AND NOTICE OF APPELLATE RIGHTS


ORDER

1.  A 70 percent rating is granted for the service-connected 
PTSD, this grant being subject to the VA laws and regulations 
addressing the disbursement of VA funds.

2.  A schedular rating exceeding 30 percent for the service-
connected post-concussion syndrome is denied.

3.  A 30 percent rating is granted for the service-connected 
irritable bowel syndrome, this grant being subject to the VA 
laws and regulations addressing the disbursement of VA funds.

4.  Service connection for a heart disability is denied.

5.  Service connection for COPD, secondary to inservice 
tobacco use, is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

